Employee Restricted Stock
2003 Plan
Exhibit 10.3
2008 Restricted Stock Award
Dear [Full Name]:
          Effective August 1, 2008 you have been awarded [amount] shares of the
common stock, par value $.25 per share, of Centex Corporation (the “Company”).
This award (the “Award”) is made pursuant to, and subject to the terms and
conditions of, the Centex Corporation 2003 Equity Incentive Plan (as such plan
may be amended from time to time, the “Plan”). The Shares awarded hereby
constitute Shares of Restricted Stock under the Plan. A copy of the Plan is
available to you upon request to the Law Department.
          This Award will vest at the rate of 331/3% per year on each of
August 1, 2010, August 1, 2011, and August 1, 2012.1
          The restrictions set forth in the Plan and this Award will terminate
coterminously with the vesting described above, unless earlier terminated as
described in the Plan or this Award. The date on which the restrictions
terminate as to vested shares is called the “Lapse Date”. Vested Shares of
Restricted Stock will become freely transferable on the day following the
related Lapse Date.
          You will forfeit all unvested Shares of Restricted Stock to the
Company for no consideration if, prior to the Lapse Date, you cease for any
reason to be an employee of at least one of the employers in the group of
employers consisting of the Company and its Affiliates. However, the
restrictions set forth in the Plan and this Award will terminate immediately and
all of the shares covered by this Award will immediately vest in the event of
your death or Disability. In the event of your death, the person or persons to
whom the Shares of Restricted Stock have been validly transferred pursuant to
will or the laws of descent and distribution will have all rights to the Shares
of Restricted Stock.
          The Company may cancel and revoke this Award and/or replace it with a
revised award at any time if the Company determines, in its good faith judgment,
that this Award was granted in error or that this Award contains an error. In
the event of such determination by the Company, and written notice thereof to
you at your business or home address, all of your rights and all of the
Company’s obligations as to any unvested portion of this Award shall immediately
terminate. If the Company replaces this Award with a revised award, then you
will have all of the benefits conferred under the revised award, effective as of
such time as the revised award goes into effect.
          This Award is subject to the Plan, and the Plan will govern where
there is any inconsistency between the Plan and this Award. The provisions of
the Plan are also provisions of this Award, and all terms, provisions and
definitions set forth in the Plan are incorporated in this Award and made a part
of this Award for all purposes. Capitalized terms used but not defined in this
Award will have the meanings assigned to such terms in the Plan. This Award is
subject to the Company’s Policy on Recoupment in Restatement Situations, and you
agree that you will comply with the terms of that Policy.
          This Award has been signed by the Company and delivered to you, and
(when signed by you) has been accepted by you effective as of August 1, 2008.

         
ACCEPTED
  CENTEX CORPORATION    
 
       
 
  /s/ Timothy R. Eller    
 
       
[Full Name]
  Timothy R. Eller    
 
  Chairman & Chief Executive Officer    

 

1   The vesting period for Mr. Eller is: This Award will vest in full on
August 1, 2013.

 